Citation Nr: 0419480	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-18 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, to include  schizophrenia.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel
INTRODUCTION

The veteran served on active duty from September 1978 to May 
1979.  

This appeal arises from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  

The Board of Veterans' Appeals (Board) issued a decision in 
January 2000.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  While the case was pending before the Court, 
in March 2001 the VA Office of General Counsel, on behalf of 
the Secretary, filed a Motion for Summary Remand and for Stay 
of Proceedings.  By a June 2001 Order, the Court, granted the 
parties' motion, vacated the Board's January 2000 decision, 
and remanded the matter to the Board for further development 
and readjudication consistent with the Motion.  Pursuant to 
the Court Order, the Board issued a decision in March 2002.  
The case was then returned to the Court.  While the case was 
pending before the Court, in December 2002, the veteran's 
attorney and an attorney with the VA Office of General 
Counsel, on behalf of the Secretary, filed a Joint Motion for 
Summary Remand and for Stay of Proceedings.  By an January 
2003 Order, the Court granted the parties' motion, vacated 
the Board's March 2002 decision, and remanded the matter to 
the Board for further development and readjudication 
consistent with the December 2002 Joint Motion.  The Board 
remanded the claim to the RO in December 2003.  Pursuant to 
the Board's remand, the RO undertook additional development 
and readjudicated the claim.  The veteran was issued a 
supplemental statement of the case in April 2004.  The claim 
has now been returned to the Board for further appellate 
review.  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).   

The issue of service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The RO denied service connection for schizophrenia in a 
December 1982 rating decision.  The veteran did not appeal 
that decision.  

2.  The RO denied the veteran's application to reopen his 
claim for service connection for a nervous disorder in 
December 1990.  The veteran appealed the December 1990 rating 
decision to the Board.  In December 1991 the Board denied the 
veteran's application to reopen his claim.  

3.  In April 1996 the RO denied the veteran's application to 
reopen his claim for service connection for a nervous 
disorder.  The veteran did not appeal that decision.  

4.  The evidence received by VA since the unappealed April 
1996 RO decision denying service connection for a nervous 
disorder includes a May 2004 clinical summary from a 
psychologist, who proffered an opinion linking the veteran's 
schizophrenia to service; this evidence is not cumulative and 
redundant of evidence already in the claims folder, and it is 
so significant that it must be considered in order to fairly 
consider the claim on the merits.  


CONCLUSIONS OF LAW

1.  The April 1996 RO decision denying an application to 
reopen a claim for service connection for a psychiatric 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (1995).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder, to include schizophrenia.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2002).  The 
veteran's claim was filed prior to August 29, 2001; 
consequently, the version of § 3.156 in effect before August 
29, 2001 applies.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

In this instance the Board has determined that new and 
material evidence has been submitted to reopen the claim and 
the claim for service connection for a psychiatric disorder, 
to include  schizophrenia, is remanded to the RO.  Any 
additional notice or assistance required by VCAA will be 
addressed in the remand.  
Factual Background.  The RO denied service connection for a 
nervous disorder diagnosed as paranoid schizophrenia in a 
December 1982 rating decision.  The veteran was notified his 
claim was denied in a December 1982 letter from the RO to the 
veteran.  The veteran did not appeal the December 1982 rating 
decision.  

The RO denied the veteran's application to reopen his claim 
for service connection for a nervous disorder in December 
1990.  The veteran appealed the December 1990 rating decision 
to the Board.  In December 1991 the Board denied the 
veteran's application to reopen his claim.  

In April 1996 the RO denied the veteran's application to 
reopen his claim for service connection for a nervous 
disorder.  The veteran did not appeal that decision.  

In November 1998 the RO again denied the veteran's 
application to reopen his claim for service connection for a 
nervous disorder.  The veteran appealed that determination to 
the Board.  The Board as was explained above denied the 
application to reopen and the veteran appealed the decision 
to the Court.  

The evidence of record at the time of the April 1996 rating 
decision included a notation in the service medical records, 
dated in February 1979, that the veteran was having problems 
adjusting to the military and had an appointment to see a 
social worker.  On his Report of Medical History dated in 
March 1979, the veteran checked he had a history of frequent 
headaches, pain or pressure in the chest, cramps in his legs 
and nervous trouble.  July and September 1982 private medical 
records include notations that the veteran was having an 
anxiety reaction and probable psychosomatic disorder.  

Also of record at the time of the April 1996 RO decision were 
VA records of hospitalization from September to November 1982 
for treatment of paranoid schizophrenia.  The veteran was 
readmitted to the VA hospital in December 1982.  A March 1984 
VA examination report included a diagnosis of paranoid 
schizophrenia with a history of difficulty with interpersonal 
relationships beginning in service in January 1979.  Private 
records of hospitalization in July through September 1983 
again included diagnosis of chronic paranoid schizophrenia.  
In June and July 1986 the veteran was again hospitalized at 
VA for treatment of a nervous disorder diagnosed as major 
depression with post-traumatic stress disorder (PTSD).  The 
veteran was again hospitalized at VA in August 1987 for 
treatment of paranoid schizophrenia.  December 1992 VA 
records of hospitalization again included diagnosis of 
schizophrenia.  

The evidence submitted since April 1996 includes VA records 
of hospitalization with diagnoses of cocaine dependence and 
chronic undifferentiated schizophrenia.  

The veteran testified before the undersigned at a hearing in 
June 1999.  The transcript of that hearing is of record. 

In June 2004 the veteran's attorney submitted to the Board a 
letter from a private psychologist, J.M, PhD (Dr. M.)  Dr. M 
reviewed relevant evidence in the claims file and opined that 
the evidence was consistent with the onset of treatment-
resistant schizophrenic spectrum disorder in early 1979, 
three months after the veteran enlisted in the service.  Also 
submitted were two affidavits from individuals who knew the 
veteran both before and after service and observed the 
veteran's behavior.  

Relevant Laws and Regulations.  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 2002).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial RO review 
and determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2003).  

Except in the case of a simultaneously contested claim, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302 (2003).  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (2003) provides as 
follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the decision in Hodge.  

Analysis.  The Board first reviewed the claims folder to 
determine if there was a final decision denying service 
connection for a nervous disorder.  The veteran's claim for 
service connection for a nervous disorder was initially 
denied by the RO in December 1982.  The veteran was properly 
notified by the RO of the denial in a December 1982 letter 
from the veteran to the RO.  The veteran did not appeal the 
rating decision.  That rating decision became final.  
38 C.F.R. §§ 3.104, 19.153 (1982).  

The RO again denied the veteran's claim for service 
connection for nervous disorder in December 1990 and the 
veteran appealed to the Board.  The Board denied the 
application to reopen in December 1991.  The veteran did not 
appeal the Board decision to the Court.  

In April 1996 the RO again denied the veteran's application 
to reopen his claim for service connection for a nervous 
disorder.  The RO properly notified the veteran his 
application was denied in an April 1996 letter.  The veteran 
did not appeal the rating decision.  The April 1996 rating 
decision became final.  38 C.F.R. §§ 3.104, 20.1103 (1995).  

In November 1998 when the RO again denied the veteran's 
application to reopen his claim the veteran appealed that 
decision to the Board.  As noted in the introduction to this 
decision, the January 2000 and March 2002 decisions of the 
Board were vacated by the Court.  

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996) (overruled on other grounds).  In this case 
the last final disallowance of the veteran's claim was the 
April 1996 rating decision of the RO.  

The evidence submitted prior to the April 1996 rating 
decision included a service medical record showing problems 
adjusting to military life and post-service medical evidence 
reflecting treatment for schizophrenia beginning in 1982, 
more than two years after service.  

The evidence submitted since April 1996 includes additional 
VA treatment records of post-service treatment for chronic 
schizophrenia and a statement from a psychologist.  The VA 
treatment records are redundant and cumulative of other 
records of post-service treatment for schizophrenia which 
were already in the claims folder.  However, the opinion from 
the private psychologist supports the contention that the 
veteran's schizophrenia began during service.  While this 
opinion was not accompanied by an examination of the veteran, 
the service medical records and first post-service VA 
examination is devoid of any psychiatric diagnosis, and it is 
apparent that there are additional service records that are 
relevant to this appeal, the psychologist's opinion was 
preceded by a review of much of the relevant evidence in the 
claims file and it supports the claim.

Evidence addressing the onset date of the veteran's 
psychiatric disorder may be of great probative value.  In 
this instance the veteran's claim was previously denied 
because the RO found that there was an absence of competent 
evidence of a nexus between the veteran's schizophrenia and 
service.  Evidence of a link between service and a current 
disability is a basic requirement for granting service 
connection.  Pond v. West, 12 Vet. App. 341, 346 (1999).   
The additional evidence in question is so significant that it 
must be considered in order to fairly address the merits of 
the veteran's claim.  The Board finds that new and material 
evidence has been received to reopen the claim for service 
connection for a psychiatric disorder, to include 
schizophrenia.  38 C.F.R. § 3.156(a) (1998).  


ORDER

As new and material evidence has been received, the veteran's 
claim for service connection for a psychiatric disorder, to 
include schizophrenia, is reopened; the appeal is granted to 
this extent only.  


REMAND

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, an opportunity to address the question 
at a hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  As the above decision 
reopens the veteran's claim, this case must be remanded to 
the RO for de novo adjudication of claim for service 
connection for a psychiatric disorder, to include 
schizophrenia.  Id. 

The veteran asserts, in essence, that he began having 
difficulty with interpersonal relationships while on active 
duty.  He was discharged with less than one year of service.  
The veteran's service personnel records may include 
evaluations of his performance and other evidence which may 
be probative to the question of whether his current 
psychiatric began during service.  The RO should secure any 
additional service personnel records that may be available.  
38 U.S.C.A. § 6103A; 38 C.F.R. § 3.159(c)(2).  

The Board further notes that, while the May 2004 opinion from 
a psychologist, noted in the decision above, was submitted to 
the Board by the veteran's attorney and provides a competent 
opinion to support the veteran's claim, and the opinion was 
based upon a review of much of the relevant medical and other 
records from the veteran's claims folder, the psychologist 
did not have an opportunity to interview or evaluate the 
veteran in person.  Moreover, while the psychologist 
summarized most of the relevant evidence in the claims file, 
he did not refer to a normal psychiatric evaluation noted 
upon the veteran's March 1979 separation from service 
examination, nor was there any reference to the absence of a 
psychiatric diagnosis upon the first post-service VA 
examination in March 1981.  Further, as noted above, there 
may be additional service personnel records that are relevant 
to this appeal.  The Court has held that when the Board 
believes the medical evidence of record is insufficient it 
may supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  It is the 
Board's judgment that the veteran should be afforded 
psychological and psychiatric examinations; the examiners 
should be asked to provide an opinion on the approximate 
onset date of the veteran's schizophrenia after completing a 
review of all of the relevant evidence in the claims file, 
obtaining a relevant history directly from the veteran, 
performing a mental status examination, and conducting any 
tests that are deemed necessary.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4). 

In view of the forgoing, this case is REMANDED to the RO for 
the following development:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the appellant written 
notification specific to his claim for 
service connection for a psychiatric 
disorder, to include schizophrenia, and 
the impact of the notification 
requirements on his claim.    

The RO should ask the appellant for the 
names and addresses of all medical care 
providers who evaluated or treated him 
for a psychiatric disorder since service.  
After securing the necessary releases, 
the RO should any records not currently 
in the claims folder.  

The RO should also attempt to secure the 
veteran's service personnel records 
through official channels.  

2.  Thereafter, the RO should arrange for 
the veteran to be afforded VA 
psychological and psychiatric 
examinations to determine the approximate 
onset date of his currently diagnosed 
schizophrenia.  The claims folder should 
be made available for the examiners 
review.  Ample time must be allowed for 
the psychiatrist and psychiatrist to 
review all of the relevant evidence in 
the claims file, to include the service 
medical records, all of the post-service 
VA and non-VA medical and psychiatric 
records, and the opinion from a private 
psychologist dated in May 2004.  
Following this review, obtaining a 
history from the veteran, the mental 
status examination, and any tests that 
are deemed necessary, the psychologist 
and psychiatrist are asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current psychiatric disorder that may be 
present, to include schizophrenia, began 
during service, within one year of 
service, or is causally linked to any 
incident of active duty.  A complete 
rationale for all opinions expressed 
should be provided, preferably with 
citation to the clinical record.  If 
either examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for service 
connection for a psychiatric disorder, to 
include schizophrenia, with consideration 
of all evidence added to the record since 
the issuance of the last SSOC in April 
2004, to include the May 2004 opinion from 
Dr. M.  If the benefit sought on appeal 
remains denied, the appellant and his 
attorney should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



